Citation Nr: 1636271	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Another opinion is needed to determine whether the bilateral hearing loss is related to service.  Although the record includes an opinion, the opinion does not address whether the Veteran's current hearing loss disability is related to the in-service ear infections.  The Board finds such an opinion would be beneficial. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the issue on appeal.

2. Then, the evidence of record should be made available to and reviewed by an otolaryngologist or other medical professional with similar specialized knowledge  Based on a review of the Veteran's pertinent history, the medical professional should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability is etiologically related to episodes of furuncle in April 1986 and January 1988, otitis externa and middle ear infection in February 1987, and otitis media in January and November 1988.  A rationale must be provided.  The physician should consider the Veteran's varying puretone thresholds during service, as well as the evidence of acoustic trauma in service.  

If the otolaryngologist is unable to provide any required opinion, he or she should explain why.  If the otolaryngologist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the otolaryngologist should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinion.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




